Citation Nr: 0814404	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, as a result of 
exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, secondary to 
service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972 and from June 1972 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for coronary artery disease 
based on exposure to herbicides.

The issue of entitlement to service connection for coronary 
artery disease, status post myocardial infarction, secondary 
to service connected diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The veteran's coronary artery disease, status post myocardial 
infarction, was not present in service or for many years 
thereafter, and is not attributable to military service, 
including any in-service exposure to herbicides.


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction 
was not incurred in or aggravated by active service, to 
include exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as hypertension and 
coronary artery disease are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, diseases associated with exposure to certain herbicide 
agents used in support of military operations in the Republic 
of Vietnam (Vietnam) during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. § 
1116(a)(1).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption 
may be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  Coronary artery disease to include 
status post myocardial infarction is not among the diseases 
presumed associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran has claimed entitlement to service connection for 
coronary artery disease, status post myocardial infarction as 
a result of exposure to herbicides.  In a September 2005 
rating decision the RO granted service connection for 
diabetes mellitus but denied service connection for coronary 
artery disease, status post myocardial infarction due to 
exposure to herbicides.  

The veteran's service personnel records show that he served 
in Vietnam between June 1970 and April 1971.  Therefore, he 
is presumed exposed to herbicides during his service in 
Vietnam.  The list of specified diseases for which 
presumptive service connection is available, however, does 
not include coronary artery disease, status post myocardial 
infarction.  38 C.F.R. § 3.309(e) (2007).  As such, service 
connection cannot be granted under 38 C.F.R. § 3.309(e).  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims ("Court") held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  Therefore, the claim for service connection on the 
basis of presumed exposure to herbicides under 38 C.F.R. § 
3.309(e) must be denied as a matter of law.

There is also a lack of evidence of entitlement to service 
connection on a direct basis.  Combee, 34 F.3d at 1042.  
There is no evidence of coronary artery disease during 
service or within one year of separation from service.  The 
veteran's July 1977 separation examination noted normal 
clinical evaluation of the heart and vascular system.  
October 1997 records from Providence Hospital show a 
diagnosis of arteriosclerotic heart disease, nontransmural 
myocardial infarction, PTCA of circumflex this admission, and 
Wolff-Parkinson-White syndrome.

Hospital records from Lexington Medical Center dated in 
October 1997 indicate that the veteran was treated for chest 
pain in the emergency room.  It was noted that the veteran 
was 45 years of age and was a one pack a day smoker.  His 
electrocardiogram revealed Wolff-Parkinson-White pattern.  
Subsequent isoenzyme studies were abnormal and indicative of 
myocardial infarction. 

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the claimed cardiovascular disorder had its onset in service 
or is otherwise related thereto, including as a result of 
possible exposure to herbicides..

In reaching this decision the Board considered the clinical 
literature submitted in support of the appellant's claim.  
This literature, however, does not address the individual 
specifics of the veteran's case.  Hence, it is of minimal 
probative value. Sacks v. West, 11 Vet. App. 314 (1998)

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule of 38 U.S.C.A. 
§ 5107 does not apply.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Accordingly, the Board finds that the 
claim of service connection for coronary artery disease, 
status post myocardial infarction, as a result of exposure to 
herbicides, must be denied.


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in June, August and September 2005 as well as June 
2006 of the information and evidence needed to substantiate 
and complete a claim for service connection, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The Board notes that the veteran was not provided information 
concerning how to substantiate a claim for service connection 
on a secondary basis until June 2006; however, as noted 
above, the veteran did not claim service connection on a 
secondary basis prior to the September 2005 decision.  It was 
not until the veteran was granted service connection for 
diabetes mellitus in that decision that the veteran claimed 
service connection for coronary artery disease on a secondary 
basis.  Thus any error in the timing was harmless, the 
appellant was not prejudiced.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide the specific notice required by Dingess is harmless 
in this instance because the veteran's claim for service 
connection for coronary artery disease, status post 
myocardial infarction as a result of exposure to herbicides 
or secondary to service connected disability of diabetes 
mellitus is denied.  Any questions as to the disability 
rating or the effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, VA examination, and private medical 
records have been associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, as a result of 
exposure to herbicides, is denied.


REMAND

In the June 2006 notice of disagreement, the veteran, through 
his representative, claimed service connection for coronary 
artery disease secondary to his service connected diabetes 
mellitus. A review of the medical records shows a diagnosis 
of coronary artery disease in 1997 prior to the veteran's 
diagnosis of diabetes in 2005.

Treatment records from Allen J. Hicks, Jr., M.D., dated 1998 
to 2005 shows a diagnosis of diabetes mellitus in 2005.  
Previous treatment records show history of slightly elevated 
blood sugar since 1999.  In 1998, the examiner noted that the 
veteran needed to quit smoking.  

In a July 2006 letter from Dr. Hicks, he indicated that it 
was generally accepted in the medical community that elevated 
blood sugar tended to have a very detrimental effect from a 
cardiovascular standpoint.  He did not know enough about 
"agent orange" to know if there was any relationship 
between this chemical and diabetes mellitus.  Dr. Hicks 
indicated that the veteran had experienced premature coronary 
artery disease and certainly hyperglycemia may have 
contributed to this.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Accordingly, the case is REMANDED for the following action:

		1.  Copies of all outstanding records of treatment 
received by the 			veteran for the disability at 
issue from VA and non-VA medical 			providers should 
be obtained and made part of the record.

2.  The RO/AMC should schedule the 
veteran for a VA cardiovascular 
examination to explore the possible 
relationship between service-connected 
diabetes mellitus and his cardiac 
condition.  The veteran's claims file 
should be made available to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.  
All tests deemed necessary should be 
performed and all findings should be 
reported in detail.  

Following review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion as to whether 
it is as least as likely as not that 
coronary artery disease, status post 
myocardial infarction, is proximately due 
to or the result of service-connected 
diabetes mellitus, as well as whether 
there has been any increase in severity 
of coronary artery disease that is 
proximately due to or the result of the 
service-connected diabetes mellitus.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached. 



3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


